Exhibit 10.1


DEBENTURE MODIFICATION
AND SECOND EXTENSION AGREEMENT


THIS AGREEMENT is by and between Enable Holdings, Inc. (hereinafter referred to
as “Company”), and ___________ (hereinafter referred to as the “Holder”), and
shall have an effective date as of the date it is fully executed by all of the
parties hereto.


WITNESSETH:


WHEREAS, Company previously executed a Debenture in an original principal amount
of _________________ and originally dated October 14, 2008 as extended on
January 14, 2009, copies of which are attached hereto as Exhibit A. (hereinafter
jointly referred to as the “Debenture”); and


WHEREAS, the Debenture was a part of a Bridge Loan financing between the
Company, the Holder and several other lenders with principal balance currently
totaling Two Million Four Hundred Fifty Thousand ($2,450,000);


WHEREAS, the Company has commenced raising money for a Senior Convertible
Debenture (the “Convertible Debenture”) of up to Seven Million Five Hundred
Thousand Dollars ($7,500,000) of which an amount in excess of One Million Three
Hundred Thousand Dollars ($1,300,000) has been raised;


WHEREAS, the Holder herein agrees that Debenture shall in all respects be
treated pari passu with the holders of the Convertible Debenture; and


WHEREAS, the Company desires to extend the term of payment for this Debenture
for an additional ninety (90) days along with the majority of the other Bridge
Loan Financing debentures; and


WHEREAS, the Company has complied with all material terms of the Debenture up to
the date of this extension; and


WHEREAS, Company and Holder wish to modify the Debenture in accordance with the
terms and conditions contained herein.


NOW, THEREFORE, in consideration of the foregoing premises and the terms and
conditions, provisions and covenants contained herein, Company and Holder do
hereby agree as follows:


 
1.
Interest Payments as set forth in Section 2 shall continue to be paid monthly.



 
2.
The Holder agrees that all the rights, stipulations and conditions contained in
the Debenture, and any and all mortgages securing repayment thereof shall be
deemed pari passu with the rights, stipulations and conditions contained in the
Convertible Debenture.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
The Maturity Date shall be extended until July 14, 2009.



 
4.
All the rights, remedies, stipulations and conditions contained in the
Debenture, and any and all mortgages securing repayment thereof, shall also
apply to any default in or failure to pay the modified payments required
hereunder.



 
5.
Company shall make and execute any and all other documents as may be necessary
or required to effectuate the terms and conditions of this Agreement.



 
6.
Save and except for the modifications contained herein, the terms, conditions
and provisions of the Debenture, and any and all mortgages securing repayment
thereof, shall continue in full force and effect.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 14th
day of April, 2009.


ENABLE HOLDINGS, INC.






_______________________                                                                                     ___________________________
By:
Its:
 